Case 2:19-cv-12748-SJM-MJH ECF No. 12 filed 04/23/20            PageID.94   Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 DARTISHA MCKINNES and
 STEVE FLEMMING,                                Case No. 2:19-cv-12748

                Plaintiffs,                     HONORABLE STEPHEN J. MURPHY, III

 v.

 ATX INC., et al.,

                Defendants.
                                  /

              STIPULATED ORDER ADJOURNING JOINT
       DISCOVERY PLAN AND SCHEDULING CONFERENCE DATES

       Pursuant to the stipulation of the parties and the Court being fully informed

of the facts:

       WHEREFORE, it is hereby ORDERED that the Rule 16 scheduling

conference and joint discovery plan deadline are RECHEDULED. The scheduling

conference shall be held on July 10, 2020, at 10:00 a.m., and the joint discovery plan

will be due no later than July 3, 2020.

       SO ORDERED.


                                          s/ Stephen J. Murphy, III
                                          STEPHEN J. MURPHY, III
                                          United States District Judge
Dated: April 23, 2020




                                            1
Case 2:19-cv-12748-SJM-MJH ECF No. 12 filed 04/23/20          PageID.95    Page 2 of 3



                 STIPULATION TO ADJOURN JOINT
       DISCOVERY PLAN AND SCHEDULING CONFERENCE DATES

      NOW COMES, Plaintiffs, Dartisha McKinnes and Steve Flemming

(hereinafter “Plaintiffs”) and Defendants, ATX, Inc., Benson Oghougo, and Antonio

George (hereinafter “Defendants”) (collectively with Plaintiff as “the Parties”) hereby

stipulate, subject to the Court’s approval, as follows:

      WHEREAS, this lawsuit was filed on September 20, 2019 (ECF No. 1) and

Defendants filed a joint answer on December 23, 2019 (ECF No. 9);

      WHEREAS, the Parties have met to discuss each other’s various positions on

the case and have decided to engage in a mutual informal exchange of information

for the purpose of their discussions regarding the possibility of reaching a resolution

of the matter without the need for additional litigation, and the Parties believe that

postponing the Joint Discovery Plan and Rule 16 Scheduling Conference will aid

those discussions; and

      WHEREAS, the Parties are entering into a tolling agreement in order to

protect the statute of limitations for each potential class and collective member while

these proposed settlement discussions occur;

      WHEREAS, Local Rule 7.1(a) states that “[i]f the movant obtains concurrence,

the parties may make the subject matter of the contemplated motion or request a

matter of record by stipulated order.”

      NOW THEREFORE, subject to approval by the Court, the Parties stipulate

and agree that:




                                           2
Case 2:19-cv-12748-SJM-MJH ECF No. 12 filed 04/23/20             PageID.96   Page 3 of 3



       The dates set forth in the Court’s January 28, 2020 Order Adjourning Joint
       Discovery Plan and Scheduling Conference Dates (ECF No. 11) are adjourned
       for sixty days, or to a later date of the Court’s choosing, to allow the Parties to
       engage in further settlement discussions.



Dated: April 23, 2020                    /s/ Kevin J. Stoops
                                                 Kevin J. Stoops (P64371)
                                                 Charles R. Ash, IV (P73877)
                                                 SOMMERS SCHWARTZ, P.C.
                                                 One Towne Square, Suite 1700
                                                 Southfield, Michigan 48076
                                                 248-355-0300
                                                 kstoops@sommerspc.com
                                                 crash@sommerspc.com

                                                Counsel for Plaintiffs


                                                /s/ Martin C. Brooks (with consent)
                                                Martin C. Brook (P55946)
                                                Alexis Martin (P80817)
                                                Ogletree, Deakins, Nash, Smoak &
                                                Stewart, PLLC
                                                34977 Woodward Avenue, Suite 300
                                                Birmingham, MI 48009
                                                248-593-6400
                                                Martin.brook@ogletree.com
                                                Alexis.martin@ogletree.com

                                                Counsel for Defendants




                                            3
